TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 4, 2021



                                    NO. 03-21-00066-CV


                                 Leah Ann Brisco, Appellant

                                               v.

                                 Kevin J. Kahlden, Appellee




       APPEAL FROM THE 201ST DISTRICT COURT OF TRAVIS COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES BAKER AND SMITH
     DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BAKER




This is an appeal from the interlocutory order signed by the trial court on January 19, 2021.

Appellant has filed a motion to dismiss the appeal, and having considered the motion, the Court

agrees that the motion should be granted. Therefore, the Court grants the motion and dismisses

the appeal. Appellant shall pay all costs relating to this appeal, both in this Court and in the

court below.